Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hall et al (US 2015/0027730).
13. (Currently Amended) A system comprising: a first flow control module assembly (11) comprising: an inlet (where 4 and 16 meet in element 6) and at least two outlets (63 between 57 and 57' and 63 between 55 and 55');a main line (16) having a main flow passage that is in fluid communication with the inlet; a first branch line (50) having a first branch flow passage (where 16 connects to 50) fluidly connected to the main flow passage, wherein the first branch line is coupled to the main line and extends from the main line to a first outlet (63 at 57) of the at least two outlets; and a second branch line (55) having a second branch flow passage fluidly connected to the main wherein the main line (16), the first branch line (50), and the second branch line (55) are formed of pipes that are connected together to form the first flow control module assembly (Figure 2 illustrates wherein pipes are used to form the control module assembly); and a connector (6) coupled to both the inlet of the first flow control module assembly and an equipment device (any other equipment shown connected to 6 in Figure 1, such as line 4, valve block 2, or production bore 3 is considered sufficient).  
14. (Original) The system of claim 13, wherein the equipment device is one of a manifold, a subsea tree or a subsea structure. (Production bore 3)  
15. (Original) The system of claim 13, wherein the first flow control module assembly has at least three outlets. (Figure 1 shows outlets at 53/53', 57/57', 55/55', and connection between 16 and 15.)
16. (Original) The system of claim 13, further comprising a second flow control module assembly (62) coupled, in series, to the first flow control module assembly (11).  
17. (Original) The system of claim 16, wherein an outlet of the at least two outlets of the first flow control module is coupled to an inlet of the second flow control module assembly (Figure 1 shows such coupling at points 63).  
18. (Original) The system of claim 17, wherein the second flow control module assembly has at least one outlet ("to ROV").  
19. (Original) The system of claim 18, wherein a main line (53', 55', 57') of the second flow control module assembly is in fluid communication with a branch line (50, 55) of the first flow control module assembly.  
20. (Currently Amended) A method of using a flow control module assembly, comprising: providing a first flow control module assembly (11) comprising a branch line (50) fluidly connected to a main line (16), wherein the branch line and the main line are formed of a plurality of connected together pipes and components (Figure 2); connecting the first flow control module assembly to an equipment device (via 6, thereby connected to 2, 3, 4) comprising: connecting the main line (16) of the first flow control module assembly to the equipment device; and flowing fluid through the main line of the first flow control module assembly to the branch line; and assembly through the main line of the second flow control module.  
21. (Original) The method of claim 20, further comprising flowing the fluid through one or more branch lines (54, "to ROV") of the second flow control module.  
22. (Previously Presented) The method of claim 20, further comprising flowing the fluid through a flow control device (12) disposed in at least one of the main line of the first flow control module or the at least one branch line.  
23. (New) The method of claim 20, wherein the first flow control module assembly (11) is connected to the equipment device via a separate first connector (6), and wherein the first flow control module assembly is connected to the second flow control module (62) via a separate second connector (62).  
24. (New) The method of claim 20, wherein the first flow control module assembly (11) further comprises a frame (Figure 22) containing the main line and the branch line.  
25. (New) A system comprising: a flow control module assembly (11) comprising: multiple flow lines formed of connected together components and pipework, the multiple flow lines comprising: a main line (16) having a main flow passage that is in fluid communication with an inlet (connection between 4; a first branch line (50) having a first branch flow passage fluidly connected to the main flow passage, wherein the first branch line is coupled to the main line and extends from the main line to a first outlet; and a second branch line (55) having a second branch flow passage fluidly connected to the main flow passage, wherein the second branch line is coupled to the main line and extends from the main line to a second outlet (connection between 55 and 63); and a frame (Figure 22) containing the multiple flow lines; and a connector (6) coupled to the inlet of the flow control module assembly.  
26. (New) The system of claim 25, wherein the connector is selected from a collet connector, a clamp connector, and a flanged connector. (Figure 2)


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679